IN THE
                         TENTH COURT OF APPEALS



                                No. 10-18-00019-CV

                         IN RE U-HAUL CO. OF TEXAS


                                Original Proceeding



                                      ORDER

      Real Party in Interest’s unopposed motion for extension of time to file a response

to the petition for writ of mandamus is granted. Real Party in Interest’s response is due

February 5, 2018.

                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed January 24, 2018